Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of November 17, 2006,
by and between VIVUS, Inc., a Delaware corporation (the “Company”), and the
investors named on Exhibit A hereto (each an “Investor” and collectively the
“Investors”).

WITNESSETH

WHEREAS, the Company has filed with the Securities and Exchange Commission (the
“Commission”) a Registration Statement (as defined below) relating to the offer
and sale from time to time of the Company’s securities, including shares of its
Common Stock, $0.001 value (“Common Stock”);

WHEREAS, the Company is offering for sale shares of Common Stock (the “Offered
Shares”) to the Investors pursuant to the Registration Statement; and

WHEREAS, each Investor, severally and not jointly, desires to purchase from the
Company Offered Shares on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the recitals (which are deemed to be a part
of this Agreement), mutual covenants, representations, warranties and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.             DEFINITIONS.  AS USED HEREIN, THE FOLLOWING TERMS HAVE THE
MEANINGS INDICATED:

“Person” shall mean any individual, partnership, limited liability company,
joint venture, firm, corporation, association, trust or other enterprise or any
government or political subdivision or any agency, department or instrumentality
thereof.

“Prospectus” shall mean the prospectus forming a part of the Registration
Statement and the prospectus supplement relating to the Offered Shares in the
form first filed pursuant to Rule 424(b) under the Securities Act, as amended
(the “Securities Act”), as further amended or supplemented prior to the
execution of this Agreement, and shall include all information and documents
incorporated by reference in such prospectus.

“Registration Statement” shall mean the registration statement on Form S-3 (File
No. 333-135793), including a prospectus, relating to the offer and sale of
certain of the Company’s Common Stock, which was declared effective by the
Commission on August 16, 2006.  References herein to the term “Registration
Statement” as of any date shall mean such effective registration statement, as
amended or supplemented to such date, including all information and documents
incorporated by reference therein.


--------------------------------------------------------------------------------





2.             PURCHASE OF COMMON STOCK.  SUBJECT AND PURSUANT TO THE TERMS AND
CONDITIONS SET FORTH IN THIS AGREEMENT, THE COMPANY AGREES THAT IT WILL ISSUE
AND SELL TO THE INVESTOR AND THE INVESTOR AGREES THAT IT WILL PURCHASE FROM THE
COMPANY, THE NUMBER OF OFFERED SHARES SET FORTH ON SCHEDULE I ATTACHED HERETO
(THE “INVESTOR SHARES”).  THE AGGREGATE PURCHASE PRICE FOR THE INVESTOR SHARES
(THE “AGGREGATE PURCHASE PRICE”) AND THE PURCHASE PRICE PER INVESTOR SHARE IS
SET FORTH ON SCHEDULE I HERETO.  THE CLOSING OF THE PURCHASE AND SALE OF THE
INVESTOR SHARES WILL BE ON THE DATE AND AT THE TIME SET FORTH ON SCHEDULE I
HERETO, OR SUCH OTHER DATE OR TIME AS THE PARTIES MAY AGREE UPON IN WRITING (THE
“CLOSING”).


3.             DELIVERIES AT CLOSING.


(A)           DELIVERIES BY THE INVESTOR.  AT THE CLOSING, EACH INVESTOR SHALL
DELIVER TO THE COMPANY THE AGGREGATE PURCHASE PRICE BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT DESIGNATED BY THE COMPANY AS SET FORTH
ON SCHEDULE I HERETO, WHICH FUNDS WILL BE DELIVERED TO THE COMPANY IN
CONSIDERATION OF THE INVESTOR SHARES ISSUED AT THE CLOSING.


(B)           DELIVERIES BY THE COMPANY.  AT THE CLOSING, THE COMPANY SHALL
DELIVER TO EACH INVESTOR THE INVESTOR SHARES THROUGH THE DEPOSITORY TRUST
COMPANY DWAC SYSTEM TO THE ACCOUNT THAT THE INVESTOR HAS SPECIFIED IN WRITING TO
THE COMPANY.


4.             REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS.


(A)           INVESTOR REPRESENTATIONS, WARRANTIES AND COVENANTS.  EACH
INVESTOR, SEVERALLY AND NOT JOINTLY, REPRESENTS, WARRANTS AND AGREES AS FOLLOWS:


(1)           INVESTOR HAS RECEIVED COPIES OF THE REGISTRATION STATEMENT AND THE
PROSPECTUS, INCLUDING ALL DOCUMENTS AND INFORMATION INCORPORATED BY REFERENCE
THEREIN AND AMENDMENTS THERETO, AND UNDERSTANDS THAT NO PERSON HAS BEEN
AUTHORIZED TO GIVE ANY INFORMATION OR TO MAKE ANY REPRESENTATIONS THAT WERE NOT
CONTAINED IN THE REGISTRATION STATEMENT AND THE PROSPECTUS, AND INVESTOR HAS NOT
RELIED ON ANY SUCH OTHER INFORMATION OR REPRESENTATIONS IN MAKING A DECISION TO
PURCHASE THE INVESTOR SHARES.  INVESTOR HEREBY CONSENTS TO RECEIVING DELIVERY OF
THE REGISTRATION STATEMENT AND THE PROSPECTUS, INCLUDING ALL DOCUMENTS AND
INFORMATION INCORPORATED BY REFERENCE THEREIN AND ANY AMENDMENTS THERETO, BY
ELECTRONIC MAIL.


(2)           INVESTOR ACKNOWLEDGES THAT IT HAS SOLE RESPONSIBILITY FOR ITS OWN
DUE DILIGENCE INVESTIGATION AND ITS OWN INVESTMENT DECISION, AND THAT IN
CONNECTION WITH ITS INVESTIGATION OF THE ACCURACY OF THE INFORMATION CONTAINED
OR INCORPORATED BY REFERENCE IN THE REGISTRATION STATEMENT AND THE PROSPECTUS
AND ITS INVESTMENT DECISION, INVESTOR HAS NOT RELIED ON ANY REPRESENTATION OR
INFORMATION NOT SET FORTH IN THIS AGREEMENT, THE REGISTRATION STATEMENT OR THE
PROSPECTUS.


(3)           THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY INVESTOR AND THE
PERFORMANCE OF THIS AGREEMENT AND THE CONSUMMATION BY INVESTOR OF THE
TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
(CORPORATE, PARTNERSHIP OR LIMITED LIABILITY IN THE CASE OF A CORPORATION,
PARTNERSHIP OR LIMITED LIABILITY COMPANY) ACTION OF INVESTOR, AND THIS
AGREEMENT, WHEN DULY EXECUTED AND DELIVERED BY INVESTOR, WILL CONSTITUTE A VALID
AND LEGALLY BINDING

2


--------------------------------------------------------------------------------





INSTRUMENT, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS AGAINST INVESTOR, EXCEPT AS
ENFORCEMENT HEREOF MAY BE LIMITED BY THE EFFECT OF ANY APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION OR SIMILAR LAWS OR COURT DECISIONS AFFECTING
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND EXCEPT AS ENFORCEMENT HEREOF IS
SUBJECT TO GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER ENFORCEMENT IS
CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW).


(4)           NO STATE, FEDERAL OR FOREIGN REGULATORY APPROVALS, PERMITS,
LICENSES OR CONSENTS ARE REQUIRED FOR INVESTOR TO ENTER INTO THIS AGREEMENT OR
PURCHASE THE INVESTOR SHARES.


(B)           COMPANY REPRESENTATIONS, WARRANTIES AND COVENANTS.  THE COMPANY
HEREBY REPRESENTS, WARRANTS AND AGREES AS FOLLOWS:


(1)           THE COMPANY HAS BEEN DULY INCORPORATED AND HAS A VALID EXISTENCE
AND THE AUTHORIZATION TO TRANSACT BUSINESS AS A CORPORATION UNDER THE LAWS OF
THE STATE OF DELAWARE, WITH CORPORATE POWER AND AUTHORITY TO OWN ITS PROPERTIES
AND CONDUCT ITS BUSINESS AS DESCRIBED IN THE PROSPECTUS, AND HAS BEEN DULY
QUALIFIED AS A FOREIGN CORPORATION FOR THE TRANSACTION OF BUSINESS AND IS IN
GOOD STANDING UNDER THE LAWS OF EACH OTHER JURISDICTION IN WHICH IT OWNS OR
LEASES PROPERTIES OR CONDUCTS ANY BUSINESS SO AS TO REQUIRE SUCH QUALIFICATION,
EXCEPT FOR SUCH JURISDICTIONS WHEREIN THE FAILURE TO BE SO QUALIFIED AND IN GOOD
STANDING WOULD NOT INDIVIDUALLY OR IN THE AGGREGATE HAVE A MATERIAL ADVERSE
EFFECT ON THE BUSINESS, RESULTS OF OPERATIONS OR FINANCIAL CONDITION OF THE
COMPANY AND ITS SUBSIDIARIES TAKEN AS A WHOLE (A “MATERIAL ADVERSE EFFECT”).


(2)           EACH SUBSIDIARY OF THE COMPANY HAS BEEN DULY INCORPORATED AND IS
VALIDLY EXISTING AS A CORPORATION IN GOOD STANDING UNDER THE LAWS OF ITS
JURISDICTION OF INCORPORATION, WITH CORPORATE POWER AND AUTHORITY TO OWN ITS
PROPERTIES AND CONDUCT ITS BUSINESS AS DESCRIBED IN THE PROSPECTUS, AND HAS BEEN
DULY QUALIFIED AS A FOREIGN CORPORATION FOR THE TRANSACTION OF BUSINESS AND IS
IN GOOD STANDING UNDER THE LAWS OF EACH OTHER JURISDICTION IN WHICH IT OWNS OR
LEASES PROPERTIES OR CONDUCTS ANY BUSINESS SO AS TO REQUIRE SUCH QUALIFICATION,
EXCEPT FOR SUCH JURISDICTIONS WHEREIN THE FAILURE TO BE SO QUALIFIED AND IN GOOD
STANDING WOULD NOT INDIVIDUALLY OR IN THE AGGREGATE HAVE A MATERIAL ADVERSE
EFFECT.  ALL SUBSIDIARIES AND THEIR RESPECTIVE JURISDICTIONS OF INCORPORATION
ARE IDENTIFIED ON SCHEDULE II HERETO.  EXCEPT AS DISCLOSED IN SCHEDULE II, ALL
OF THE OUTSTANDING CAPITAL STOCK OR OTHER VOTING SECURITIES OF EACH SUBSIDIARY
IS OWNED BY THE COMPANY, DIRECTLY OR INDIRECTLY, FREE AND CLEAR OF ANY LIEN AND
FREE OF ANY OTHER LIMITATION OR RESTRICTION (INCLUDING ANY RESTRICTION ON THE
RIGHT TO VOTE, SELL OR OTHERWISE DISPOSE OF SUCH CAPITAL STOCK OR OTHER VOTING
SECURITIES).  THERE ARE NO OUTSTANDING (I) SECURITIES OF THE COMPANY OR ANY OF
THE SUBSIDIARIES OF THE COMPANY WHICH ARE CONVERTIBLE INTO OR EXCHANGEABLE FOR
SHARES OF CAPITAL STOCK OR VOTING SECURITIES OF ANY SUBSIDIARY OF THE COMPANY OR
(II) OPTIONS OR OTHER RIGHTS TO ACQUIRE FROM THE COMPANY OR ANY SUBSIDIARY OF
THE COMPANY, OR OTHER OBLIGATION OF THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY
TO ISSUE, ANY CAPITAL STOCK, VOTING SECURITIES OR SECURITIES CONVERTIBLE INTO OR
EXCHANGEABLE FOR CAPITAL STOCK OR VOTING SECURITIES OF ANY SUBSIDIARY OF THE
COMPANY (COLLECTIVELY, THE “SUBSIDIARY SECURITIES”).  THERE ARE NO OUTSTANDING
OBLIGATIONS OF THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY TO REPURCHASE,
REDEEM OR OTHERWISE ACQUIRE ANY OUTSTANDING SUBSIDIARY SECURITIES.


(3)           THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY THE
COMPANY AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY ARE WITHIN
THE CORPORATE POWERS OF THE COMPANY AND HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY CORPORATE ACTION ON THE PART

3


--------------------------------------------------------------------------------





OF THE COMPANY, AND THIS AGREEMENT, WHEN DULY EXECUTED AND DELIVERED BY THE
PARTIES HERETO, WILL CONSTITUTE A VALID AND LEGALLY BINDING INSTRUMENT OF THE
COMPANY ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, EXCEPT AS ENFORCEMENT HEREOF
MAY BE LIMITED BY THE EFFECT OF ANY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION OR SIMILAR LAWS OR COURT DECISIONS AFFECTING ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY AND EXCEPT AS ENFORCEMENT HEREOF IS SUBJECT TO
GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER ENFORCEMENT IS CONSIDERED IN
A PROCEEDING IN EQUITY OR AT LAW).


(4)           THE INVESTOR SHARES HAVE BEEN DULY AUTHORIZED BY THE COMPANY, AND
WHEN ISSUED AND DELIVERED BY THE COMPANY AGAINST PAYMENT THEREFOR AS
CONTEMPLATED BY THIS AGREEMENT, THE INVESTOR SHARES WILL BE VALIDLY ISSUED,
FULLY PAID AND NONASSESSABLE, AND WILL CONFORM TO THE DESCRIPTION OF THE COMMON
STOCK CONTAINED IN THE PROSPECTUS.


(5)           THE EXECUTION AND DELIVERY OF THIS AGREEMENT DO NOT, AND THE
COMPLIANCE BY THE COMPANY WITH THE TERMS HEREOF WILL NOT, (I) VIOLATE THE
CERTIFICATE OF INCORPORATION (AS AMENDED TO DATE) OF THE COMPANY OR THE BY-LAWS
(AS AMENDED TO DATE) OF THE COMPANY, (II) RESULT IN A BREACH OR VIOLATION OF ANY
OF THE TERMS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, ANY INDENTURE,
MORTGAGE, DEED OF TRUST, LOAN AGREEMENT OR OTHER AGREEMENT OR INSTRUMENT TO
WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS A PARTY OR BY WHICH THE COMPANY
OR ANY OF ITS SUBSIDIARIES IS BOUND OR TO WHICH ANY OF THEIR PROPERTIES OR
ASSETS ARE SUBJECT, OR (III) RESULT IN A VIOLATION OF, OR FAILURE TO BE IN
COMPLIANCE WITH, ANY APPLICABLE STATUTE OR ANY ORDER, JUDGMENT, DECREE, RULE OR
REGULATION OF ANY COURT OR GOVERNMENTAL, REGULATORY OR SELF-REGULATORY AGENCY OR
BODY HAVING JURISDICTION OVER THE COMPANY OR ANY OF ITS SUBSIDIARIES OR ANY OF
THEIR PROPERTIES OR ASSETS, EXCEPT WHERE SUCH BREACH, VIOLATION, DEFAULT OR THE
FAILURE TO BE IN COMPLIANCE WOULD NOT INDIVIDUALLY OR IN THE AGGREGATE HAVE A
MATERIAL ADVERSE EFFECT OR ADVERSELY AFFECT THE ABILITY OF THE COMPANY TO ISSUE
AND SELL THE INVESTOR SHARES; AND NO CONSENT, APPROVAL, AUTHORIZATION, ORDER,
REGISTRATION, FILING OR QUALIFICATION OF OR WITH ANY SUCH COURT OR GOVERNMENTAL,
REGULATORY OR SELF-REGULATORY AGENCY OR BODY IS REQUIRED FOR THE VALID
AUTHORIZATION, EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY OF THIS
AGREEMENT OR THE ISSUANCE OF THE INVESTOR SHARES, EXCEPT FOR SUCH CONSENTS,
APPROVALS, AUTHORIZATIONS, REGISTRATIONS, FILINGS OR QUALIFICATIONS AS MAY BE
REQUIRED UNDER THE SECURITIES ACT OR STATE SECURITIES OR “BLUE SKY” LAWS AND
HAVE BEEN OR WILL BE OBTAINED AND WHICH HAVE BEEN OR WILL BE MADE IN CONNECTION
WITH THE LISTING OF THE INVESTOR SHARES ON THE NASDAQ GLOBAL MARKET.


(6)           THE COMPANY MEETS THE REQUIREMENTS FOR THE USE OF FORM S-3 UNDER
THE SECURITIES ACT FOR THE PRIMARY ISSUANCE OF SECURITIES.  THE REGISTRATION
STATEMENT HAS BEEN DECLARED EFFECTIVE BY THE COMMISSION AND AT THE TIME IT
BECAME EFFECTIVE, AND AS OF THE DATE HEREOF, THE REGISTRATION STATEMENT COMPLIED
AND COMPLIES WITH RULE 415 UNDER THE SECURITIES ACT.  NO STOP ORDER SUSPENDING
THE EFFECTIVENESS OF THE REGISTRATION STATEMENT HAS BEEN ISSUED AND NO
PROCEEDING FOR THAT PURPOSE HAS BEEN INITIATED OR, TO THE COMPANY’S KNOWLEDGE,
THREATENED BY THE COMMISSION.  ON THE EFFECTIVE DATE OF THE REGISTRATION
STATEMENT, THE REGISTRATION STATEMENT COMPLIED, ON THE DATE OF THE PROSPECTUS,
THE PROSPECTUS WILL COMPLY, AND AT THE DATE OF THE CLOSING, THE REGISTRATION
STATEMENT AND THE PROSPECTUS WILL COMPLY, IN ALL MATERIAL RESPECTS WITH THE
APPLICABLE PROVISIONS OF THE SECURITIES ACT AND THE APPLICABLE RULES AND
REGULATIONS OF THE COMMISSION THEREUNDER; ON THE EFFECTIVE DATE OF THE
REGISTRATION STATEMENT, THE REGISTRATION STATEMENT DID NOT, ON THE DATE OF THE
PROSPECTUS, THE PROSPECTUS DID NOT, AND AT THE DATE OF THE CLOSING, THE
REGISTRATION STATEMENT AND THE

4


--------------------------------------------------------------------------------





PROSPECTUS, WILL NOT, CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO
STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO
MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE (WITH RESPECT TO THE PROSPECTUS), NOT MISLEADING; AND WHEN FILED WITH THE
COMMISSION, THE DOCUMENTS INCORPORATED BY REFERENCE IN THE REGISTRATION
STATEMENT AND THE PROSPECTUS, COMPLIED OR WILL COMPLY IN ALL MATERIAL RESPECTS
WITH THE APPLICABLE PROVISIONS OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED (THE “EXCHANGE ACT”), AND THE APPLICABLE RULES AND REGULATIONS OF THE
COMMISSION THEREUNDER.  THERE IS NO MATERIAL DOCUMENT OF A CHARACTER REQUIRED TO
BE DESCRIBED IN THE REGISTRATION STATEMENT OR THE PROSPECTUS OR TO BE FILED AS
AN EXHIBIT TO THE REGISTRATION STATEMENT THAT IS NOT DESCRIBED OR FILED AS
REQUIRED.


(7)           THE CONSOLIDATED FINANCIAL STATEMENTS AND FINANCIAL SCHEDULES OF
THE COMPANY INCLUDED OR INCORPORATED BY REFERENCE IN THE REGISTRATION STATEMENT
AND THE PROSPECTUS COMPLY AS TO FORM WITH THE APPLICABLE ACCOUNTING REQUIREMENTS
OF THE SECURITIES ACT AND HAVE BEEN PREPARED IN CONFORMITY WITH GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES (EXCEPT, WITH RESPECT TO THE UNAUDITED
CONSOLIDATED FINANCIAL STATEMENTS, FOR THE FOOTNOTES AND SUBJECT TO CUSTOMARY
AUDIT ADJUSTMENTS) APPLIED ON A CONSISTENT BASIS, ARE CONSISTENT IN ALL MATERIAL
RESPECTS WITH THE BOOKS AND RECORDS OF THE COMPANY, AND ACCURATELY PRESENT IN
ALL MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL POSITION, RESULTS OF OPERATIONS
AND CASH FLOW OF THE COMPANY AND ITS SUBSIDIARIES AS OF AND FOR THE PERIODS
COVERED THEREBY.


(8)           THERE ARE NO MATERIAL LIABILITIES OF THE COMPANY OR ANY SUBSIDIARY
OF THE COMPANY OF ANY KIND WHATSOEVER, WHETHER ACCRUED, CONTINGENT, ABSOLUTE,
DETERMINED, DETERMINABLE OR OTHERWISE, AND THERE IS NO EXISTING CONDITION,
SITUATION OR SET OF CIRCUMSTANCES WHICH COULD REASONABLY BE EXPECTED TO RESULT
IN SUCH A LIABILITY, OTHER THAN LIABILITIES DISCLOSED IN THE CONSOLIDATED
FINANCIAL STATEMENTS AND FINANCIAL SCHEDULES OF THE COMPANY, AND OTHER
UNDISCLOSED LIABILITIES WHICH, INDIVIDUALLY OR IN THE AGGREGATE, ARE NOT
MATERIAL TO THE COMPANY AND ANY OF ITS SUBSIDIARIES, TAKEN AS A WHOLE.


(9)           NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS SUSTAINED
SINCE THE RESPECTIVE DATES OF THE LATEST AUDITED FINANCIAL STATEMENTS INCLUDED
OR INCORPORATED BY REFERENCE IN THE REGISTRATION STATEMENT AND PROSPECTUS ANY
MATERIAL LOSS OR INTERFERENCE WITH ITS BUSINESS FROM FIRE, EXPLOSION, FLOOD OR
OTHER CALAMITY, WHETHER OR NOT COVERED BY INSURANCE, OR FROM ANY LABOR DISPUTE
OR COURT OR GOVERNMENTAL ACTION, ORDER OR DECREE, OTHERWISE THAN AS DISCLOSED IN
OR CONTEMPLATED BY THE REGISTRATION STATEMENT AND PROSPECTUS; AND, SINCE THE
RESPECTIVE DATES AS OF WHICH INFORMATION IS GIVEN IN THE REGISTRATION STATEMENT
AND PROSPECTUS, THERE HAS NOT BEEN ANY MATERIAL CHANGE IN THE CAPITAL STOCK OR
LONG-TERM DEBT OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, THE COMPANY AND ITS
SUBSIDIARIES HAVE NOT INCURRED ANY MATERIAL LIABILITIES OR OBLIGATIONS, DIRECT
OR CONTINGENT, NOR ENTERED INTO ANY MATERIAL TRANSACTIONS, EXCEPT FOR ENTERING
INTO PURCHASE ORDERS IN THE ORDINARY COURSE OF BUSINESS, AND THERE HAS NOT BEEN
ANY MATERIAL ADVERSE CHANGE IN OR AFFECTING THE GENERAL AFFAIRS, MANAGEMENT,
FINANCIAL POSITION, STOCKHOLDERS’ EQUITY OR RESULTS OF OPERATIONS OF THE COMPANY
AND ITS SUBSIDIARIES CONSIDERED AS A WHOLE, OTHERWISE THAN AS DISCLOSED IN OR
CONTEMPLATED BY THE REGISTRATION STATEMENT AND PROSPECTUS.


(10)         OTHER THAN AS DISCLOSED IN THE PROSPECTUS, THERE ARE NO LEGAL,
GOVERNMENTAL OR REGULATORY PROCEEDINGS PENDING TO WHICH THE COMPANY OR ANY OF
ITS SUBSIDIARIES IS A PARTY OR OF WHICH ANY MATERIAL PROPERTY OF THE COMPANY OR
ANY OF ITS SUBSIDIARIES IS THE SUBJECT

5


--------------------------------------------------------------------------------





WHICH, TAKING INTO ACCOUNT THE LIKELIHOOD OF THE OUTCOME, THE DAMAGES OR OTHER
RELIEF SOUGHT AND OTHER RELEVANT FACTORS, WOULD INDIVIDUALLY OR IN THE AGGREGATE
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR ADVERSELY AFFECT THE
ABILITY OF THE COMPANY TO ISSUE AND SELL THE INVESTOR SHARES; TO THE BEST OF THE
COMPANY’S KNOWLEDGE, NO SUCH PROCEEDINGS ARE THREATENED OR CONTEMPLATED BY
GOVERNMENTAL OR REGULATORY AUTHORITIES OR THREATENED BY OTHERS.


(11)         THE COMPANY AND EACH OF ITS SUBSIDIARIES HAVE GOOD AND MARKETABLE
TITLE TO ALL THE REAL PROPERTY AND OWNS ALL OTHER PROPERTIES AND ASSETS,
REFLECTED AS OWNED IN THE FINANCIAL STATEMENTS INCLUDED OR INCORPORATED BY
REFERENCE IN THE REGISTRATION STATEMENT AND THE PROSPECTUS, SUBJECT TO NO LIEN,
MORTGAGE, PLEDGE, CHARGE OR ENCUMBRANCE OF ANY KIND EXCEPT THOSE, IF ANY,
REFLECTED IN SUCH FINANCIAL STATEMENTS OR WHICH ARE NOT MATERIAL TO THE COMPANY
AND ITS SUBSIDIARIES TAKEN AS A WHOLE.  THE COMPANY AND EACH OF ITS SUBSIDIARIES
HOLD THEIR RESPECTIVE LEASED REAL AND PERSONAL PROPERTIES UNDER VALID AND
BINDING LEASES, EXCEPT WHERE THE FAILURE TO DO SO WOULD NOT REASONABLY BE
EXPECTED TO INDIVIDUALLY OR IN THE AGGREGATE HAVE A MATERIAL ADVERSE EFFECT.


(12)         THE COMPANY HAS FILED ALL NECESSARY FEDERAL AND STATE INCOME AND
FRANCHISE TAX RETURNS AND HAS PAID ALL TAXES SHOWN AS DUE THEREON OR HAS FILED
ALL NECESSARY EXTENSIONS, AND THERE IS NO TAX DEFICIENCY THAT HAS BEEN, OR TO
THE KNOWLEDGE OF THE COMPANY MIGHT BE, ASSERTED AGAINST THE COMPANY OR ANY OF
ITS PROPERTIES OR ASSETS THAT WOULD IN THE AGGREGATE OR INDIVIDUALLY REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE AFFECT.


(13)         THERE ARE NO AUTHORIZED OPTIONS, WARRANTS, PREEMPTIVE RIGHTS,
RIGHTS OF FIRST REFUSAL OR OTHER RIGHTS TO PURCHASE, OR EQUITY OR DEBT
SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR, ANY CAPITAL
STOCK OF THE COMPANY OR ITS SUBSIDIARIES OTHER THAN THOSE ACCURATELY DESCRIBED
IN THE REGISTRATION STATEMENT AND THE PROSPECTUS.  THERE ARE NO HOLDERS OR
BENEFICIAL OWNERS OF SECURITIES OF THE COMPANY HAVING RIGHTS TO REGISTRATION
THEREOF WHOSE SECURITIES HAVE NOT BEEN PREVIOUSLY REGISTERED OR WHO HAVE NOT
WAIVED SUCH RIGHTS WITH RESPECT TO THE REGISTRATION OF THE COMPANY’S SECURITIES
ON THE REGISTRATION STATEMENT, EXCEPT WHERE THE FAILURE TO OBTAIN SUCH WAIVER
WOULD NOT INDIVIDUALLY OR IN THE AGGREGATE REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


(14)         THE COMPANY HAS NOT TAKEN AND WILL NOT TAKE ANY ACTION THAT
CONSTITUTES OR IS DESIGNED TO CAUSE OR RESULT, OR WHICH MIGHT REASONABLY BE
EXPECTED TO CAUSE OR RESULT, UNDER THE EXCHANGE ACT OR OTHERWISE, IN
STABILIZATION OR MANIPULATION OF THE PRICE OF ANY SECURITY OF THE COMPANY TO
FACILITATE THE SALE OR RESALE OF THE OFFERED SHARES.


(15)         OTHER THAN AS DISCLOSED IN THE PROSPECTUS, THE COMPANY TOGETHER
WITH ITS SUBSIDIARIES OWNS AND POSSESSES ALL RIGHT, TITLE AND INTEREST IN AND
TO, OR, TO THE COMPANY’S KNOWLEDGE, HAS DULY LICENSED FROM THIRD PARTIES, ALL
PATENTS, PATENT RIGHTS, TRADE SECRETS, INVENTIONS, KNOW-HOW, TRADEMARKS, TRADE
NAMES, COPYRIGHTS, SERVICE MARKS AND OTHER PROPRIETARY RIGHTS (“INTELLECTUAL
PROPERTY”) MATERIAL TO THE BUSINESS OF THE COMPANY AND EACH OF ITS SUBSIDIARIES
TAKEN AS A WHOLE AS CURRENTLY CONDUCTED AND AS DESCRIBED IN THE PROSPECTUS.  TO
THE COMPANY’S KNOWLEDGE AND EXCEPT AS WOULD NOT INDIVIDUALLY OR IN THE AGGREGATE
HAVE A MATERIAL ADVERSE EFFECT, THERE IS NO INFRINGEMENT OR OTHER VIOLATION BY
THIRD PARTIES OF ANY OF THE INTELLECTUAL PROPERTY OF THE COMPANY.  NEITHER THE
COMPANY NOR ANY OF ITS SUBSIDIARIES HAS RECEIVED ANY NOTICE OF INFRINGEMENT OR
MISAPPROPRIATION FROM ANY THIRD PARTY THAT HAS NOT BEEN RESOLVED OR DISPOSED OF
AND, TO THE COMPANY’S KNOWLEDGE, NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES
HAS INFRINGED OR

6


--------------------------------------------------------------------------------





MISAPPROPRIATED THE INTELLECTUAL PROPERTY OF ANY THIRD PARTY, WHICH INFRINGEMENT
OR MISAPPROPRIATION WOULD INDIVIDUALLY OR IN THE AGGREGATE HAVE A MATERIAL
ADVERSE EFFECT.  FURTHER, THERE IS NO PENDING OR, TO THE COMPANY’S KNOWLEDGE AND
EXCEPT AS WOULD NOT INDIVIDUALLY OR IN THE AGGREGATE HAVE A MATERIAL ADVERSE
EFFECT, THREATENED ACTION, SUIT, PROCEEDING OR CLAIM BY GOVERNMENTAL AUTHORITIES
OR OTHERS THAT THE COMPANY IS INFRINGING A PATENT, AND THERE IS NO PENDING OR,
TO THE COMPANY’S KNOWLEDGE AND EXCEPT AS WOULD NOT INDIVIDUALLY OR IN THE
AGGREGATE HAVE A MATERIAL ADVERSE EFFECT, THREATENED LEGAL OR ADMINISTRATIVE
PROCEEDING RELATING TO PATENTS AND PATENT APPLICATIONS OF THE COMPANY, OTHER
THAN PROCEEDINGS INITIATED BY THE COMPANY BEFORE THE UNITED STATES PATENT AND
TRADEMARK OFFICE AND THE PATENT OFFICES OF CERTAIN FOREIGN JURISDICTIONS WHICH
ARE IN THE ORDINARY COURSE OF PATENT PROSECUTION.  TO THE COMPANY’S KNOWLEDGE,
THE PATENT APPLICATIONS OF THE COMPANY PRESENTLY ON FILE DISCLOSE PATENTABLE
SUBJECT MATTER, AND THE COMPANY IS NOT AWARE OF ANY INVENTORSHIP CHALLENGES, ANY
INTERFERENCE WHICH HAS BEEN DECLARED OR PROVOKED, OR ANY OTHER MATERIAL FACT
THAT (I) WOULD PRECLUDE THE ISSUANCE OF PATENTS WITH RESPECT TO SUCH
APPLICATIONS, OR (II) WOULD LEAD OUTSIDE PATENT COUNSEL FOR THE COMPANY TO
CONCLUDE THAT SUCH PATENTS, WHEN ISSUED, WOULD NOT BE VALID AND ENFORCEABLE IN
ACCORDANCE WITH APPLICABLE REGULATIONS.


(16)         THE CONDUCT OF THE BUSINESS OF THE COMPANY AND EACH OF ITS
SUBSIDIARIES IS IN COMPLIANCE IN ALL RESPECTS WITH APPLICABLE LAWS, RULES AND
REGULATIONS OF GOVERNMENTAL AND REGULATORY BODIES, EXCEPT WHERE THE FAILURE TO
BE IN COMPLIANCE WOULD NOT INDIVIDUALLY OR IN THE AGGREGATE HAVE A MATERIAL
ADVERSE EFFECT.


(17)         THE COMPANY IS NOT, AND DOES NOT INTEND TO CONDUCT ITS BUSINESS IN
A MANNER IN WHICH IT WOULD BECOME, AN “INVESTMENT COMPANY” WITHIN THE MEANING OF
THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.


(18)         ALL OFFERS AND SALES OF THE COMPANY’S CAPITAL STOCK PRIOR TO THE
DATE HEREOF WERE AT ALL RELEVANT TIMES REGISTERED PURSUANT TO THE SECURITIES ACT
OR EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND WERE DULY
REGISTERED WITH OR THE SUBJECT OF AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE APPLICABLE STATE SECURITIES OR BLUE SKY LAWS, EXCEPT WHERE
THE FAILURE TO DO SO WOULD NOT INDIVIDUALLY OR IN THE AGGREGATE REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


(19)         THE COMPANY HAS FILED WITH THE NASDAQ GLOBAL MARKET A NOTIFICATION
OF LISTING OF ADDITIONAL SHARES WITH RESPECT TO THE INVESTOR SHARES REQUIRED BY
THE RULES OF THE NASDAQ GLOBAL MARKET AND HAS NOT RECEIVED A NOTICE FROM THE
NASDAQ GLOBAL MARKET THAT SUCH NOTIFICATION IS INSUFFICIENT.  THE OFFER AND SALE
OF THE OFFERED SHARES DOES NOT REQUIRE STOCKHOLDER APPROVAL UNDER RULE 4350 OF
THE NASDAQ STOCK MARKET RULES.


(20)         NEITHER THE COMPANY NOR ITS SUBSIDIARIES NOR, TO THE BEST OF THE
COMPANY’S KNOWLEDGE, ANY EMPLOYEE OR AGENT OF THE COMPANY OR ITS SUBSIDIARIES,
HAS MADE ANY CONTRIBUTION OR OTHER PAYMENT TO ANY OFFICIAL OF, OR CANDIDATE FOR,
ANY FEDERAL, STATE OR FOREIGN OFFICE IN VIOLATION OF ANY LAW OR OF THE CHARACTER
REQUIRED TO BE DISCLOSED IN THE PROSPECTUS.


(21)         THERE IS NO BROKER, FINDER OR OTHER PARTY THAT IS ENTITLED TO
RECEIVE FROM THE COMPANY ANY BROKERAGE OR FINDER’S FEE OR OTHER FEE OR
COMMISSION AS A RESULT OF ANY TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

7


--------------------------------------------------------------------------------





(22)         THERE ARE NO OUTSTANDING LOANS, ADVANCES (EXCEPT NORMAL ADVANCES
FOR BUSINESS EXPENSES IN THE ORDINARY COURSE OF BUSINESS) OR GUARANTEES OR
INDEBTEDNESS BY THE COMPANY TO, OR FOR THE BENEFIT OF, ANY OF THE OFFICERS OR
DIRECTORS OF THE COMPANY.


(23)         TO THE EXTENT THAT THE COMPANY OR ANY OTHER PERSON ACTING ON ITS
BEHALF HAS PROVIDED THE INVESTOR OR ITS AGENTS OR COUNSEL WITH ANY INFORMATION
THAT THE COMPANY BELIEVES CONSTITUTES MATERIAL, NON-PUBLIC INFORMATION, ANY SUCH
MATERIAL, NON-PUBLIC INFORMATION WILL BE DISCLOSED TO THE PUBLIC BY THE COMPANY
NO LESS THAN 48 HOURS PRIOR TO THE CLOSING.


5.             CONDITIONS.  THE OBLIGATION OF EACH INVESTOR TO PURCHASE AND
ACQUIRE THE INVESTOR SHARES HEREUNDER SHALL BE SUBJECT TO THE CONDITION THAT ALL
REPRESENTATIONS AND WARRANTIES AND OTHER STATEMENTS OF THE COMPANY SHALL BE TRUE
AND CORRECT AS OF AND ON EACH OF THE DATE OF THIS AGREEMENT AND THE DATE OF THE
CLOSING, THE CONDITION THAT THE COMPANY SHALL HAVE PERFORMED ALL OF ITS
OBLIGATIONS HEREUNDER THERETOFORE TO BE PERFORMED, AND THE FOLLOWING ADDITIONAL
CONDITIONS:


(A)           THE PROSPECTUS SHALL HAVE BEEN FILED WITH THE COMMISSION PURSUANT
TO RULE 424(B) UNDER THE SECURITIES ACT WITHIN THE APPLICABLE TIME PERIOD
PRESCRIBED FOR SUCH FILING, NO STOP ORDER SUSPENDING THE EFFECTIVENESS OF THE
REGISTRATION STATEMENT OR ANY PART THEREOF SHALL HAVE BEEN ISSUED AND NO
PROCEEDING FOR THAT PURPOSE SHALL HAVE BEEN INITIATED OR THREATENED BY THE
COMMISSION, AND THE INVESTOR SHALL HAVE RECEIVED THE PROSPECTUS IN ACCORDANCE
WITH THE FEDERAL SECURITIES LAWS.


(B)           THE OFFERED SHARES SHALL HAVE BEEN AUTHORIZED FOR QUOTATION ON THE
NASDAQ STOCK MARKET, INC.


6.             MISCELLANEOUS.


(A)           FEES AND EXPENSES.  EACH OF THE PARTIES HERETO SHALL BE
RESPONSIBLE FOR THEIR OWN EXPENSES INCURRED IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY.


(B)           BINDING AGREEMENT; ASSIGNMENT.  THIS AGREEMENT SHALL BE BINDING
UPON, AND SHALL INURE SOLELY TO THE BENEFIT OF, EACH OF THE PARTIES HERETO, AND
EACH OF THEIR RESPECTIVE HEIRS, EXECUTORS, ADMINISTRATORS, SUCCESSORS AND
PERMITTED ASSIGNS, AND NO OTHER PERSON SHALL ACQUIRE OR HAVE ANY RIGHT UNDER OR
BY VIRTUE OF THIS AGREEMENT.  THE INVESTORS MAY NOT ASSIGN ANY OF THESE RIGHTS
OR OBLIGATIONS HEREUNDER TO ANY OTHER PERSON OR ENTITY WITHOUT THE PRIOR WRITTEN
CONSENT OF THE COMPANY.


(C)           ENTIRE AGREEMENT.  THIS AGREEMENT, INCLUDING EXHIBIT A AND
SCHEDULES I AND II HERETO, CONSTITUTES THE ENTIRE UNDERSTANDING BETWEEN THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY BE AMENDED ONLY
BY WRITTEN EXECUTION BY EACH OF THE PARTIES HERETO.  UPON EXECUTION BY THE
COMPANY AND THE INVESTORS, THIS AGREEMENT SHALL BE BINDING ON EACH OF THE
PARTIES HERETO.


(D)           CONSENT TO JURISDICTION.  THIS AGREEMENT SHALL BE ENFORCED,
GOVERNED AND CONSTRUED IN ALL RESPECTS IN ACCORDANCE WITH THE LAWS

8


--------------------------------------------------------------------------------





OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS CONFLICTS OF LAWS
PRINCIPLES.


(E)           NOTICES.  ALL NOTICES, REQUESTS, CONSENTS AND OTHER COMMUNICATION
HEREUNDER SHALL BE IN WRITING, SHALL BE MAILED BY FIRST CLASS REGISTERED OR
CERTIFIED MAIL, OR NATIONALLY RECOGNIZED OVERNIGHT EXPRESS COURIER POSTAGE
PREPAID, AND SHALL BE DEEMED GIVEN WHEN SO MAILED AND SHALL BE DELIVERED AS
ADDRESSED AS FOLLOWS:

if to the Company, to:

VIVUS, Inc.
1172 Castro Street
Mountain View, CA 94040
Attn: Chief Financial Officer

with a copy mailed to:

Wilson Sonsini Goodrich & Rosati
650 Page Mill Road
Palo Alto, CA 94304
Attn: Mark Reinstra, Esq.

or to such other Person at such other place as the Company shall designate to
the Investors in writing; and if to the Investors, at the addresses as set forth
on Exhibit A hereto, or at such other address or addresses as may have been
furnished to the Company in writing.


(F)            COUNTERPARTS.  THIS AGREEMENT MAYBE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY THE PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH
WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TAKEN
TOGETHER SHALL CONSTITUTE ONE IN THE SAME AGREEMENT.

9


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

VIVUS, Inc.

 

 

 

 

 

By:

 /s/ Timothy E. Morris

 

 

 

 Name: Timothy E. Morris

 

 

 Title: Chief Financial Officer

 

 


--------------------------------------------------------------------------------